181 F.2d 502
50-1 USTC  P 9286
Hoyt B. WOOTEN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11068.
United States Court of Appeals Sixth Circuit.
April 13, 1950.

W. G. Boone, John R. Stivers, Memphis, Tenn., for petitioner.
Theron L. Caudle, Charles Oliphant, Bernard D. Daniels, Ellis N. Slack, Robert N. Anderson, and George D. Webster, Washington, D.C., for respondent.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel.


2
And it appearing that the findings of fact of the Tax Court of the United States are supported by the record:


3
It is ordered that the decision of the Tax Court be, and it hereby is, affirmed, for the reasons stated in its opinion.  12 T.C. 659.